Citation Nr: 0916976	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for alopecia areata.

3.  Entitlement to service connection for a skin disability 
other than alopecia areata.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to 
November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

When this case was most recently before the Board in July 
2007, it was decided in part and remanded in part.  

In a March 2007 written statement, the Veteran's 
representative indicated that the Veteran wished to file a 
claim for an increased disability rating for his service-
connected posttraumatic stress disorder (PTSD).  An August 
2007 rating decision reflects that the Veteran's disability 
rating for PTSD was increased from 50 percent to 70 percent, 
effective May 30, 2007.  However, the only issue addressed in 
the August 2007 rating decision is the issue of entitlement 
to service connection for left knee strain.  The August 2007 
rating decision does not address the issue of entitlement to 
an increased rating for PTSD.  Any rating decision issued by 
the RO in response to the Veteran's March 2007 claim should 
be associated with the claims folder.  If there has been no 
rating action in response to the Veteran's increased rating 
claim for PTSD, the RO should take appropriate action.

The issue of entitlement to an initial rating in excess of 10 
percent for a left ankle disability is addressed in the 
REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran has a right ankle disability that is 
etiologically related to his period of service.

2.  Alopecia areata is etiologically related to the Veteran's 
period of service.

3.  A skin disability other than alopecia areata was not 
present in service and is not causally related to service.


CONCLUSIONS OF LAW

1.  A right ankle disability was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.102 (2008).

2.  Alopecia areata was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  A skin disability other than alopecia areata was not 
incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right ankle 
disability, alopecia areata, and a skin disability other than 
alopecia areata.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the Veteran has been provided all 
required notice in response to his claims of entitlement to 
service connection for a right ankle disability and alopecia 
areata.  In addition, the evidence currently of record is 
sufficient to substantiate these claims.  Therefore, no 
further development of these claims is required under the 
VCAA.

With respect to the Veteran's service connection claim for a 
skin disability other than alopecia areata, the record 
reflects that the originating agency provided the Veteran 
with the notice required under the VCAA by letter mailed in 
July 2004, prior to the initial adjudication of the claim.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until August 2007, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for skin disability other than 
alopecia areata.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records.  Moreover, 
the Veteran has been afforded an appropriate VA examination 
in response to his skin disability claim.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Ankle Disability

With respect to the Veteran's claim for service connection 
for a right ankle disability, the Board finds the evidence 
supportive of the claim to be at least in equipoise with that 
against the claim.

The Veteran has asserted that he injured his right ankle 
during a parachute jump while in service.  Although service 
treatment records do not document an injury of the Veteran's 
right ankle, his service records reflect that he received a 
parachutist badge and filed a claim for entitlement to 
service connection for right ankle disability in November 
1990, within a month after his discharge from service.  
Therefore, the Board has found the Veteran's contentions to 
the effect that he sustained a right ankle injury in service 
to be credible.

The Board notes a September 2006 VA medical opinion 
concerning the etiology of the Veteran's right ankle 
disability, in which the VA physician stated, "I find no 
evidence of a...right ankle condition that was service based 
upon medical records."  The Board notes that the examiner 
appeared to be providing an opinion against the claim based 
on the absence of documentation of a right ankle injury in 
service treatment records, and finds such opinion to be 
inadequate due to its difficulty to interpret and inadequate 
support.

The Veteran was afforded another VA examination in October 
2008, at which time he was diagnosed as having a right ankle 
sprain.  The VA examiner opined that the Veteran's current 
right ankle condition was at least as likely as not caused by 
or a result of his military service, based on the history and 
physical examination of the Veteran and a review of the 
claims file.

Thus, the record reflects an in-service right ankle injury, a 
currently diagnosed right ankle disability, and medical 
evidence linking the ankle disability to service.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran has a right ankle disability that is 
etiologically related to his period of service.  

Alopecia Areata

The Board also finds the evidence supportive of the Veteran's 
claim for service connection for alopecia areata to be at 
least in equipoise with that against the claim.

The record reflects current diagnoses of alopecia areata.  
Service treatment records do not contain evidence of alopecia 
areata.  On VA examination in October 2008, the Veteran was 
diagnosed as having alopecia areata, and the VA examiner 
opined that it was as likely as not that alopecia areata was 
related to the Veteran's military service, on the basis that 
alopecia areata can be related to stress.  In this regard, 
the Board notes that the Veteran is service connected for 
PTSD.  There is no medical opinion of record that contradicts 
that of the October 2008 VA examiner.

Thus, resolving reasonable doubt in the Veteran's favor, the 
Board finds that that alopecia areata is etiologically 
related to the Veteran's period of service.  Accordingly, 
service connection is in order for this disability.

Skin Disability Other Than Alopecia Areata

Service treatment records are negative for evidence of any 
skin disability.

The earliest indication of any skin rash in the record is a 
June 2001 VA treatment note.  The treatment note indicates 
that the Veteran complained of a groin rash beginning in 
1990, which was itchy, peeling, malodorous, and for which he 
was given a cream to use.  The Veteran reported that the rash 
resolved after two weeks, had come and gone since then, and 
had last flared up several months before.  It was noted that 
the Veteran wondered if the rash was related to shots he was 
given.  The Veteran also reported erythematous papules on the 
upper chest, back, and shoulders, which came and went, and 
which resolved after a week and left a hyper pigmented macule 
behind.  The Veteran was diagnosed at the time as having a 
rash in the groin that looked like resolved tinea cruris, and 
a rash on the upper chest and back that was probably 
folliculitis.

On a July 2002 VA examination, the Veteran was diagnosed with 
intertrigo. 

During his July 2003 RO hearing, the Veteran testified that 
during his period of service, he was given shots and pills, 
after which a rash broke out on his groin and chest.  He also 
testified that several other soldiers broke out in the same 
groin rash after being given such shots.

On a January 2005 VA examination, the Veteran was diagnosed 
with sebo-psoriasis.

On an October 2008 VA examination, after examining the 
Veteran and reviewing the record, the VA examiner diagnosed 
folliculitis of the back, and postinflammatory 
hyperpigmentation of the groin.  The examiner noted that 
there was no information regarding the Veteran's skin 
condition from his period of service, and that, in regard to 
the rashes, which the examiner had diagnosed as folliculitis, 
it was not as likely as not that the condition was related to 
the Veteran's military service.  The examiner explained that 
although folliculitis could occur with occlusion and in hot 
weather, it was a very common condition.

The Board notes that there is no corroborating evidence that 
any such skin disability, other than alopecia areata, was 
present in service.  Moreover, the Veteran has not contended 
that any of his skin disorders have been continuously present 
since his discharge from service.  Therefore, whether a 
current skin disorder is etiologically related to service is 
a medical question that the Veteran is no competent to 
answer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no medical opinion linking any skin 
disorder, other than alopecia areata, to the Veteran's 
military service.  As discussed above, the October 2008 VA 
examiner has provided an opinion against the claim.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to service connection for a right ankle 
disability is granted.

Entitlement to service connection for alopecia areata is 
granted.

Entitlement to service connection for a skin disability other 
than alopecia areata is denied.


REMAND

In its July 2007 remand, the Board ordered the RO or the 
Appeals Management Center (AMC) to provide the Veteran with a 
statement of the case on the issue of entitlement to a 
compensable rating for left ankle disability, and to inform 
him of the requirements to perfect an appeal with respect to 
this issue.  In a December 2008 rating decision, the AMC 
increased the Veteran's initial disability rating from 
noncompensable (0 percent) to 10 percent, effective the 
effective date of service connection.  There is no indication 
that the Veteran is satisfied with the 10 percent rating, and 
10 percent is not the maximum rating allowed for this 
disability.  Contrary to the Board's remand directive, the 
Veteran was not provided a statement of the case with respect 
to this issue.  The Court has held that compliance with a 
remand is not discretionary, and failure to comply with the 
terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

The Veteran and his representative should 
be provided a statement of the case on 
the issue of entitlement to an initial 
rating in excess of 10 percent for his 
left ankle disability.  The veteran 
should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  If the Veteran 
perfects an appeal with respect to this 
issue, the RO or the AMC should ensure 
that any indicated development is 
completed before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  
The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


